The plaintiff in error was convicted in the county court of Greer county, of having possession of mash fit to be used for the purpose of distillation of whisky, with the unlawful intent to distill and manufacture whisky in violation of the prohibitory laws of the state of Oklahoma, and was sentenced to pay a fine of $150, and be imprisoned in the county jail for 120 days. From the judgment, the defendant has appealed to this court.
Petition in error and case-made was filed in this court on the 27th day of May, 1929. No further appearance *Page 28 
has been made by the plaintiff in error, nor any further extension asked for time to file brief in support of the assignments of error.
Where no brief is filed and no personal appearance made, the court presumes that the appeal is without merit or has been abandoned. We have carefully examined the record and find the information properly charged an offense; that the defendant was accorded a fair and impartial trial; that no fundamental or prejudicial errors appear in the record.
The judgment of the trial court is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur.